MEMORANDUM
BAILEY, J.
I think that the Reconstruction Finance Corporation was empowered by law to make the loans in question to a de facto corporation or to individuals conducting a banking business and to receive as security for the loan assets of the banker. The plaintiff does not offer to do equity by tendering the amount of money advanced and apart from any other question this failure to offer to do equity requires the dismissal of the bill. Her rights, if any, are not against the defendants to this suit.